DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive Group A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/7/2021, 3/17/2021, and 3/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The written description fails to disclose a signal generating circuit that generates a driving signal that includes both the “non-discharge driving signal” and the “discharge driving signal” (per claim 2).  The most pertinent portion of the written description (paragraph 50) seems to teach that the non-discharge driving signal and a discharge driving signal are individually generated and supplied.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driving signal that includes both the “non-discharge driving signal” and the “discharge driving signal” (per claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Yonekubo (US 2002/0012017 A1).
Regarding claim 1:
	Yonekubo discloses a liquid discharge head comprising:
	a channel substrate (elements 37-42: Fig. 5A) having a nozzle (nozzle 51) and a channel (at least holes 50) communicating with the nozzle (Fig. 5A);
	a driving element (piezoelectric vibrating member 35) arranged on the channel substrate (Fig. 5A); and
	a driving signal generating circuit (signal generating parts 11-12) configured to generate a driving signal by which the driving element is driven (paragraph 72),
	wherein the driving signal includes a non-discharge driving signal (“common micro-vibrating operating signal”) by which the driving element is driven so that liquid in the channel is not discharged from the nozzle (paragraph 72 & Fig. 3),
	wherein the non-discharge driving signal includes at least one first slight-vibration waveform (pulse 111) and at least one second slight-vibration waveform (pulse 112: Fig. 3)
	wherein the first slight-vibration waveform is a waveform by which the driving element is displaced by a first displacement amount (Fig. 3),
	wherein the second slight-vibration waveform is a waveform by which the driving element is displaced by a second displacement amount that is larger than the first displacement amount (Fig. 3), and
	wherein the at least one second slight-vibration waveform follows after the at least one first slight-vibration waveform (Fig. 3).
Regarding claim 2 (as best understood):
	Yonekubo discloses all the limitations of claim 1, and also that the driving signal generating circuit is configured to generate a driving signal (“jetting operating signal”) by which the driving element is driven so that the liquid in the channel is discharged from the nozzle (paragraph 73 & Fig. 2),
	wherien the discharge driving signal includes at least one discharge waveform (discharge pulse 64),
	wherien the discharge waveform is a waveform in which voltage changes from a first voltage to a second voltage higher than the first voltage and then changes from the second voltage to the first voltage (Fig. 2), thereby displacing the driving element by a third displacement amount larger than the second displacement amount (paragraph 73 & Fig. 2), and
	in each of the first slight-vibration waveform and the second slight-vibration waveform, voltage starts to change from the first voltage toward the second voltage, and then starts to change toward the first voltage before reaching the second voltage (Fig. 3).

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Kuramochi et al. (US 2016/0176191 A1).
Regarding claim 1:
	Kuramochi et al. discloses a liquid discharge head comprising:
	a channel substrate (elements 11-12) having a nozzle (121) and a channel (flow passage 620) communicating with the nozzle (Figs. 1, 5A);
	a driving element (piezoelectric element 13) arranged on the channel substrate (Fig. 1); and
	a driving signal generating circuit (driving device 30) configured to generate a driving signal by which the driving element is driven (paragraph 57 & Fig. 1),
	wherein the driving signal includes a non-discharge driving signal (“stirring waveform”) by which the driving element is driven so that liquid in the channel is not discharged from the nozzle (paragraph 57 & Figs. 7, 9, 13, 14),
	wherein the non-discharge driving signal includes at least one first slight-vibration waveform (a pulse of first stirring waveform 31A) and at least one second slight-vibration waveform (a pulse of second stirring waveform 31B: Fig. 14)
	wherein the first slight-vibration waveform is a waveform by which the driving element is displaced by a first displacement amount (corresponding to V3: Figs. 7, 14),
	wherein the second slight-vibration waveform is a waveform by which the driving element is displaced by a second displacement amount (corresponding to V4) that is larger than the first displacement amount (Fig. 14), and
	wherein the at least one second slight-vibration waveform follows after the at least one first slight-vibration waveform (Fig. 14).
Regarding claim 2:
	Kuramochi et al. discloses all the limitations of claim 1, and also that the driving signal includes a discharge driving signal (ejection waveform 32) by which the driving element is driven so that the liquid in the channel is discharged from the nozzle (paragraph 79),
	wherein the discharge driving signal includes at least one discharge waveform (Fig. 7),
	wherein the discharge waveform is a waveform in which voltage changes from a first voltage to a second voltage (V2) higher than the first voltage (Fig. 7) and then changes from the second voltage to the first voltage (Fig. 7), thereby displacing the driving element by a third displacement amount larger than the second displacement amount (the third displacement amount is inherently larger, at least because it causes ejection of droplets whereas the stirring waveform displacements do not: paragraphs 57-58 & Figs. 7, 14), and
	in each of the first slight-vibration waveform and the second slight-vibration waveform, voltage starts to change from the first voltage toward the second voltage, and then starts to change toward the first voltage before reaching the second voltage (Figs. 7, 14).
Regarding claim 5:
	Kuramochi et al. discloses all the limitations of claim 1, and also that the at least one first slight-vibration waveform includes a plurality of first slight-vibration waveforms (Fig. 14),
	wherein the non-discharge driving signal includes the plurality of first slight-vibration waveforms and the at least one second slight-vibration waveform (paragraph 119 & Fig. 14),
	wherein the plurality of first slight-vibration waveforms are consecutive waveforms (Fig. 14), and
	wherein the at least one first slight-vibration waveform is not included between the plurality of second slight-vibration waveforms (Fig. 14).
Regarding claim 6:
	Kuramochi et al. disclose all the limitations of claim 5, and also that the at least one second slight-vibration waveform includes a plurality of second slight-vibration waveforms (Fig. 14),
	wherein the non-discharge driving signal includes the plurality of first slight-vibration waveforms and the plurality of second slight-vibration waveforms (Fig. 14),
	wherein the plurality of second slight-vibration waveforms are consecutive waveforms (Fig. 14), and
	wherein the at least one first slight-vibration waveform is not included between the plurality of second slight-vibration waveforms (Fig. 14).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge head in which “in the first slight-vibration waveform, a time during which the third voltage is maintained is shorter than a time required to change voltage from the first voltage to the third voltage, and in the second slight-vibration waveform, a time during which the fourth voltage is maintained is shorter than a time required to change voltage from the first voltage to the fourth voltage.”  It is this limitation, in combination with other features and limitations of claim 3, that indicates allowable subject matter over the prior art of record.
Similarly, claim 4 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge head in which “in the first slight-vibration waveform, a time during which the third voltage is maintained is shorter than a time required to change voltage from the first voltage to the third voltage and is shorter than a time required to displace the driving element by the third displacement amount, and in the second slight-vibration waveform, a time during which the fourth voltage is maintained is shorter than a time required to change voltage from the first voltage to the fourth voltage and is shorter than the time required to displace the driving element by the third displacement amount.”  It is this limitation, in combination with other features and limitations of claim 4, that indicates allowable subject matter over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853